DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




          FRANK C. HOFFMAN, III, and GAIL HOFFMAN,

                            Appellants,

                                 v.

      SUNTRUST BANK, and SUNTRUST MORTGAGE, INC.,
                   n/k/a Truist Bank,

                             Appellee.


                          Nos. 2D21-2874
                               2D21-3562

                         CONSOLIDATED


                        September 23, 2022

Appeal from the Circuit Court for Charlotte County; Geoffrey H.
Gentile, Judge.

Gregg Horowitz, of Law Offices of Gregg M. Horowitz, P.A., Sarasota,
Bartow, for Appellant.

Alan M. Pierce, of Liebler, Gonzalez, & Portuondo, Miami, for
Appellee.


PER CURIAM.

     Affirmed.
NORTHCUTT, BLACK, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.




                                   2